PER CURIAM:
i-I
El Ledo. José Luis Arroyo Acosta fue admitido al ejerci-cio de la abogacía el 16 de febrero de 2005 y al ejercicio de la notaría el 28 de julio de 2005. El 10 de octubre de 2014, la Directora Ejecutiva del Programa de Educación Jurídica Continua (PEJC) nos informó que el licenciado Arroyo Acosta incumplió con los requisitos de educación jurídica continua para el periodo de 1 de agosto de 2007 a 31 de julio de 2009.
Según surge del informe presentado por la Directora Ejecutiva, el 3 de diciembre de 2009 el PEJC notificó for-malmente al licenciado Arroyo Acosta que había incum-plido con los requisitos reglamentarios de educación jurí-dica continua para el periodo antes mencionado y le otorgó sesenta días para que tomara los créditos requeridos. Pos-teriormente, el PEJC citó al letrado a una vista informal. Debido a que el licenciado Arroyo Acosta no compareció, la Junta del PEJC determinó referir el asunto a nuestra atención.
Así, el 20 de octubre de 2014 tomamos conocimiento del informe sobre incumplimiento y concedimos al licenciado Arroyo Acosta un término de veinte días para que compa-reciera y mostrara causa por la cual no debía ser suspen-dido del ejercicio de la abogacía por incumplir con los re-quisitos de educación jurídica continua y por no comparecer ante el PEJC cuando se le requirió. Es impor-tante destacar que todas las notificaciones del PEJC y de este Tribunal se enviaron a la dirección del licenciado Arroyo Acosta que consta en el Registro Único de Abogados y Abogadas (RUA). El servicio postal no devolvió ninguna de esas notificaciones.
El 19 de marzo de 2015, luego de transcurrido el tér-mino concedido, el licenciado Arroyo Acosta compareció y expresó que desde el 2009 reside fuera de Puerto Rico. A *851pesar de eso, nos informó que nunca actualizó su dirección en RUA. Así, según el letrado, la dirección que consta en RUA es de la residencia de su hermana, lugar donde vivió hasta 2009. De acuerdo con el licenciado Arroyo Acosta, esa “dirección continúa vigente y [mi] hermana [...] se supone que esté manejando [mi] correo regular”. Moción, pág. 1. Sin embargo, este alegó que las notificaciones del PEJC nunca le llegaron y que las de este Tribunal le llegaron tarde. Finalmente, el letrado aceptó el incumplimiento con los requisitos del PEJC y nos adelantó que estará solici-tando un cambio de estatus a abogado inactivo.
I — I HH
 La Regia 6 del Reglamento de Educación Jurídica Continua de 1998, 4 LPRAAp. XVII-D, dispone que todos los abogados activos tienen que cumplir con al menos vein-ticuatro horas créditos en cursos acreditados cada dos años. Todo abogado debe presentar un informe ante la Junta del PEJC acreditando el cumplimiento con las horas crédito re-queridas no más tarde de treinta días luego de concluido el periodo de dos años. Reglamento del Programa de Educa-ción Jurídica Continua de 2005, 4 LPRAAp. XVII-E, R. 28.
En caso de que un abogado cumpla tardíamente con los requisitos antes mencionados, tiene que presentar un informe con las razones que justifican el cumplimiento tardío. íd., Regla 30. Además, deberá pagar una cuota de $50. íd. Por otra parte, cuando un abogado incumple con los requisitos del PEJC se le citará a una vista informal para que explique las razones del incumplimiento. íd., Regla 32. Si el abogado no comparece a esa vista, la Junta del PEJC referirá el asunto a este Foro para que tomemos las medidas pertinentes. íd.
Por otra parte, la Regla 9(j) del Reglamento del Tribunal Supremo de 2011, 4 LPRA Ap. XXI-B, establece que todos los abogados tienen el deber de mantener actúa-*852¡izados sus datos en el RUA, incluyendo la dirección selec-cionada para recibir las notificaciones. El incumplimiento con lo anterior “obstaculiza sustancialmente la canaliza-ción adecuada del ejercicio de nuestra jurisdicción discipli-naria [...]”. In re Estrada Ramos, 2013 TSPR 74, pág. 6, 188 DPR Ap. (2013).
Desafortunadamente, en múltiples ocasiones nos hemos visto obligados a suspender abogados que desatienden los requerimientos del PEJC e incumplen con las horas crédito requeridas. In re Rivera Trani, 188 DPR 454 (2013). Asimismo, hemos sido enfáticos al expresar que desatender nuestros requerimientos acarrea sanciones disciplinarias, incluyendo la suspensión inmediata de la profesión. In re Irizarry Irizarry, 190 DPR 368 (2014). Cuando un abogado no cumple con nuestras órdenes, “demuestra menosprecio hacia nuestra autoridad, infringiendo, de ese modo, las disposiciones del Canon 9”. In re Irizarry Irizarry, supra, pág. 374. Por eso, “[s]i luego de proveerle un término al abogado para que muestre causa por la cual no debe ser suspendido de la profesión, éste incumple con nuestro mandato, procede que el abogado sea sancionado con la suspensión indefinida del ejercicio de la abogacía [...]”. In re Piñeiro Vega, 188 DPR 77, 90 (2013).
III
Según surge del expediente, el licenciado Arroyo Acosta incumplió con los requisitos de educación jurídica continua para el periodo comprendido del 1 de agosto de 2007 al 31 de julio de 2009. Al momento, el letrado no ha acreditado el cumplimiento con las veinticuatro horas crédito para el pe-riodo notificado, aun cuando le concedimos amplia oportuni-dad para hacerlo.
Las órdenes y los requerimientos del PEJC y de este Tribunal se enviaron a la dirección incluida por el letrado en RUA y el correo no las devolvió, por lo que se presumen bien notificadas. Más aún, el propio licenciado Arroyo Acosta ex-*853presa que esa “dirección continúa vigente”. Por eso, no es una excusa válida el hecho de que “las notificaciones previas del PEJC jamás le llegaron y las de este Honorable Tribunal [le] fueron enviadas de manera tardía”. Moción, pág. 1. Fue el propio letrado quien decidió no actualizar su dirección de RUA una vez se mudó fuera de Puerto Rico y, en cambio, optó por descansar en su hermana para que le hiciera llegar las notificaciones que recibiera en esa dirección.
Por lo tanto, a quien único se le puede adscribir respon-sabilidad por no recibir las notificaciones del PEJC y de este Foro es al propio letrado. Es inaceptable que el licen-ciado Arroyo Acosta ignorara los requerimientos del PEJC y que compareciera ante este Tribunal casi cinco meses luego de que le ordenáramos que mostrara causa por la cual no debía ser suspendido del ejercicio de la profesión.
IV
Por todo lo anterior, decretamos la suspensión inmediata e indefinida del licenciado Arroyo Acosta del ejercicio de la abogacía y la notaría. Como consecuencia, se le impone el deber de notificar a todos sus clientes, si alguno, de su inha-bilidad para seguir representándolos, devolverles cuales-quiera honorarios recibidos por trabajos no realizados e in-formar oportunamente de su suspensión a los foros judiciales y administrativos. Además, deberá acreditar a este Tribunal el cumplimiento con lo anterior dentro del tér-mino de treinta días a partir de la notificación de esta Opi-nión “per curiam” y Sentencia. Por su parte, se le ordena al Alguacil de este Tribunal que incaute inmediatamente la obra y el sello notarial del licenciado Arroyo Acosta y los entregue al Director de la Oficina de Inspección de Notarías para la correspondiente investigación e informe. Notifíquese personalmente esta Opinión “per curiam” y sentencia al Sr. José Luis Arroyo Acosta.

Se dictará Sentencia de conformidad.